Title: To Thomas Jefferson from David Ross, 4 May 1781
From: Ross, David
To: Jefferson, Thomas



Sir
Point Fork 4th. May 1781.

I Have just now the Pleasure of receiving your letter of yesterdays date.
I am happy in having it in my power to inform you that there is at present the prospect of a very abundant Supply of Lead from the Mines. I have this day received a letter from thence advising me there would be from 40 to 50 ton made in a Short time. At present I hope there will be no distress for the article. 1 M ℔ was brought up from Wmsburg in Colo. Innes’s Waggons. I expect every moment about Six from So. Quay to be delivered at this place and Colo. Lynch hath bought some in Consequence of my instructions to him. This will be Sufficient ’till they get to work at the Mines. Besides this I believe there is a good deal at Carter’s Ferry and some of the other Store houses. You may depend from the great anxiety you expressed on account of this article the Lead Mines shall be pushed with Spirit. I am Sir Your Most Ob. Servant,

David Ross

